[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                              NOV 15, 2007
                                  No. 07-12178              THOMAS K. KAHN
                              Non-Argument Calendar             CLERK
                            ________________________

                 D. C. Docket No. 05-01162-CV-ORL-31-KRS

JANE GOFF,
on behalf of Marion Goff,

                                                            Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                            ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (November 15, 2007)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
      Jane Goff (“Ms. Goff”) appeals the district court’s order affirming the

Social Security Administration’s (“SSA”) denial of the application for disability

insurance benefits of her deceased husband, Marion Goff (“Goff”).

                                I. BACKGROUND

      On February 13, 2001, Goff filed an application for disability benefits under

the Federal Old Age, Survivors and Disability Insurance Program (OASDI), 42

U.S.C. § 401 et seq. Goff’s application was denied initially and on

reconsideration. Goff died in October 2002, and Ms. Goff pursued Goff’s

application before the Adminstrative Law Judge (“ALJ”).

      Goff alleged that back pain, knee pain, shoulder pain, frequent headaches,

insomnia, nightmares, nervousness, left foot pain, and anxiety prevented him from

working since July 1, 1993. The ALJ determined that Goff was insured under the

OASDI through March 31, 1998 and disability benefits were therefore available to

Goff only if he could establish disability on or prior to that date. 42 U.S.C. §

423(a)(1)(A) (providing that eligibility for disability benefits is dependent on

claimant being insured).

      On December 27, 2004, the ALJ found that Goff was not disabled. The ALJ

found that prior to March 31, 1998, Goff underwent arthroscopic surgery on his

right knee and removal of a protruding bone from his left foot (a condylectomy on

                                          2
the left fourth metatarsal) and suffered from degenerative joint disease of the

knees, degenerative arthritis of the shoulders, left foot pain, back pain, and a

history of seizure-like symptoms. While finding these impairments to be severe,

the ALJ concluded that they did not meet or equal any of the impairments listed in

the social security regulations. The ALJ assigned considerable weight to two of

Goph’s treating physicians, Dr. Papa and Dr. Donati, who both opined that Goff

was able to perform sedentary work during the relevant time period. The ALJ also

considered that Goff continued to work as private investigator until 2003 and that

Ms. Goff’s own testimony described Goff as a regular weightlifter who could lift

200 pounds during the relevant time period. (R. 14, 18.) In light of the record

evidence as a whole, the ALJ determined that during the relevant time period Goff

had the residual functional capacity (“RFC”) to lift ten pounds occasionally, sit for

six hours in an eight-hour workday and stand/walk for two hours in an eight-hour

workday, perform substantially all of the full range of sedentary work, and that his

ability to perform sedendary work was not compromised by any nonexertional

limitations. (R. 21-22.) In reaching this conclusion, the ALJ determined that a

March 31, 1999 assessment written by one of Goff’s treating physicians, Dr.

Greshman, did not relate back to the pre-March 31, 1998 time period.

      On June 3, 2005, the Appeals Council issued a decision finding no basis to

                                          3
review the ALJ’s decision. On August 8, 2005, Ms. Goff sought review before the

district court on various grounds. On December 21, 2006, Ms. Goff presented, for

the first time, a half-page form, dated December 7, 2006, from Dr. Gresham that

checked “yes” to seven separate questions. Dr. Gresham’s “yes” answers indicate

that Goff’s condition before March 31, 1998, would have: (1) limited him from

walking or standing for more than two hours a day or stooping; (2) prevented him

from sitting for four to six hours a day; (3) caused difficulty in maintaining

attention or concentration; (4) caused him to lie down periodically as needed

throughout the day; and (5) kept him from performing sedentary work on a reliable

and sustained basis 8 hours a day. (Doc. 21, Appx A.)

      The district court held that substantial evidence supported the ALJ’s

findings and that remand was not appropriate on the basis of the new evidence

because Dr. Gresham’s recently submitted form did not create a reasonable

possibility that it would change the decision reached by the ALJ.

                                 II. DISCUSSION

A. ALJ’s Finding that Dr. Gresham’s Opinion Letter Did Not Relate to Pre-
Insurance Time Period is Supported by Substantial Evidence

      Ms. Goff first argues that the ALJ erred by not considering Dr. Gresham’s

March 31, 1999 opinion letter. We review de novo the legal principles that


                                          4
underlie the Commissioner’s decision in Social Security cases. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). However, the

Commissioner’s final decision regarding disability is reviewed for substantial

evidence. Id. The substantial evidence test requires that the administrative

decision be based on “such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. “This limited review precludes deciding

the facts anew, making credibility determinations, or re-weighing the evidence.”

Id. (citing Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

      The ALJ must “state specifically the weight accorded to each item of

evidence and why he reached that decision.” Cowart v. Schweiker, 662 F.2d 731,

735 (11th Cir. 1981). This requirement ensures that the reviewing court can

“determine whether the ultimate decision on the merits of the claim is rational and

supported by substantial evidence.” Id.

      The ALJ must give the opinion of a treating physician “substantial or

considerable weight unless ‘good cause’ is shown to the contrary.” Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (quoting MacGregor v. Bowen,

786 F.2d 1050, 1053 (11th Cir. 1986)). “The ALJ must clearly articulate the

reasons for giving less weight to the opinion of a treating physician, and the

failure to do so is reversible error.” Lewis, 125 F.3d at 1440. Where the ALJ

                                          5
articulated specific reasons for failing to give the opinion of a treating physician

controlling weight, and those reasons are supported by substantial evidence, there

is no reversible error. See Moore, 405 F.3d at 1212.

      The record indicates that the ALJ stated with sufficient specificity that he

was according no weight to Dr. Gresham’s opinion letter because he found it did

not represent Goff’s work status prior to his last insured date. Dr. Gresham’s letter

was dated March 31, 1999, exactly one year after Goff’s last insured date, and

provided in relevant part:

    [Goff] has a problem of severe debilitating pain in his right knee and left
    foot as well as his low back that has limited his functional capacity and
    required analgesic medication on a regular basis for the past few years. He
    has had gradual worsening of his symptoms that in my opinion has
    produced a level of physical incapacity that severely restricts his ability to
    work regularly in any type of physically stressful endeavor. He manages
    his own business by appropriately pacing the demands on his body while
    dealing with his problems of chronic pain.

(R. 287.)

      While Dr. Gresham referenced Goff’s medical problems over the “past few

years,” which would include time while insured, he also stated that Goff’s

symptoms worsened gradually. The letter is ambiguous as to whether the RFC

assessment related to the pre-March 31, 1998 time period. It is also worth noting

that the assessment only addressed an inability to perform “physically stressful



                                          6
endeavor[s]”; it fails to address whether Goff could perform sedentary work, a

question that Goff’s other treating physicians answered in the affirmative.

      Based on the letter’s ambiguity and the substantial amount of other medical

evidence regarding Goff’s lack of a disability prior to March 31, 1998, substantial

evidence supports the ALJ’s finding that Dr. Gresham’s opinion letter did not refer

to the time period before Goff’s last insured date, and that Goff was not disabled

during the relevant time period.

B. Goff Fails to Show a Reasonable Possibility that the New Evidence Would
Change the Administrative Outcome

      Second, Ms. Goff argues that the district court should have remanded this

case back to the Commissioner due to the new evidence submitted, i.e., Dr.

Gresham’s December 2006 assessment.

      We retain the authority to remand a case to the SSA for consideration of

new evidence submitted to the district court pursuant to sentence six of 42 U.S.C.

§ 405(g). Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir.

2007). We review “de novo the district court’s determination whether remand to

the Commissioner is necessary based on new evidence.” Vega v. Comm’r of Soc.

Sec., 265 F.3d 1214, 1218 (11th Cir. 2001). To be entitled to remand, the claimant

“must establish that: (1) there is new, noncumulative evidence; (2) the evidence is



                                         7
‘material,’ that is, relevant and probative so that there is a reasonable possibility

that it would change the administrative result, and (3) there is good cause for the

failure to submit the evidence at the administrative level.” Caulder v. Bowen, 791

F.2d 872, 877 (11th Cir. 1986).

      We need not reach the first and third prongs because Ms. Goff fails to show

a reasonable possibility that the new evidence would change the administrative

result. After conducting a detailed five-step sequential analysis under 20 CFR §

404.1520, the ALJ concluded that Goff was not disabled prior to March 31, 1998.

As detailed above, the ALJ assigned considerable weight to the opinions of Dr.

Papa and Dr. Donati that Goff was able to do sedentary work during the relevant

time period. These opinions were offered during the relevant time period as

opposed to Dr. Gersham’s recently submitted opinion that relates back

approximately nine years. The ALJ’s conclusion was not based solely on the

opinions of Doctors Papa and Donati; rather, the ALJ found their opinions to be

“consistent with the medical evidence as a whole during the period in question.”

(R. 19.) Also considered by the ALJ was the fact that Goff continued to work as a

private investigator until 2003 and that, according to Ms. Goff’s testimony, Goff

was a regular weightlifter who could lift 200 pounds during the relevant time

period. We also note that before the ALJ was Goff’s own 2001 application for

                                           8
disability benefits in which he stated that from 1993 to 1998 he performed private

investigative work in which he would daily walk two to three hours, stand one

hour, and sit for six hours. The work entailed “countless trips following the

money,” “countless hours of investigat[ing] and interviewing both hostile and

friendly witnesses,” and “hours of [conducting] surveillance.” (R. 162.)

      In light of the substantial weight of evidence in support of the ALJ’s finding

of no disability, the recently submitted form by Dr. Gresham cannot be held to

provide a reasonable possibility of a new outcome.

      Accordingly, we affirm.

AFFIRMED.




                                         9